EXHIBIT 10.2

FOURTH AMENDMENT TO THE

2000 INCENTIVE PLAN OF

TOR MINERALS INTERNATIONAL, INC.

                This Fourth Amendment to the 2000 Incentive Plan of TOR
Minerals  International, Inc. (the “Third  Amendment”) is executed and delivered
as of the 26th day of February, 2016 by TOR Minerals International, Inc., a
Delaware corporation (the “Company”).

RECITALS:

                A.         The Company previously has adopted the amended 2000
Incentive Plan (the “Plan”).

                B.         The Board of Directors of the Company also previously
adopted the First, Second and Third Amendments to the Plan.

                C.         The Board of Directors has determined that Plan
should be amended to provide more flexibility in the establishment of
Performance Award criteria.

AGREEMENTS:

                NOW THEREFORE, the Plan here is amended as follows:

                1.          Performance Award Criteria.  Subparagraph (i) of
Section 12(c) of the Plan is hereby amended to read as follows:

                (i)  The performance criteria upon which vesting of the Award is
contingent shall be such objective performance goals as the Committee shall
establish in writing prior to the expiration of 90 days after the commencement
of the Performance Period to which the performance goal or goals relate and
while the outcome is substantially uncertain.  Performance criteria may include
subsidiary components, goals, criteria or other benchmarks applicable to all or
a portion of the Performance Period. The performance criteria shall be based on
one or more business criteria that apply to an Eligible Person, a business unit,
product line, or the Company as a whole and may include the development of new
or modified business units or product lines.  Such business criteria may
include, but are not limited to, stock price, market share, sales, earnings per
share, return on equity, or costs, or achievement of one or more corporate
objectives. A performance goal need not be based upon an increase or positive
result under a business criterion but could include maintaining the status quo
or limiting economic losses (measured, in each case, by reference to a specific
business criterion). 

                3.          Effective Date.  This amendment is effective as of
January 1, 2016.

                4.          Effect Upon Plan.  Except as expressly amended
hereby, the Plan shall remain in full force and effect.

                IN WITNESS WHEREOF, this Fourth Amendment is executed and
delivered as of the date first above written.

 

 TOR Minerals International, Inc.

 

 

 By:

 

          DOUGLAS H. HARTMAN              

Douglas H. Hartman,
Chairman of the Board of Directors

 

 

 

1

 